Citation Nr: 1501138	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, including as secondary to herbicides exposure.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicides exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which declined to reopen a previously denied claim of service connection for diabetes mellitus, including as secondary to herbicides exposure. 

The reopened claim of service connection for diabetes mellitus, including as secondary to herbicides exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in October 2006, the RO denied the claim of service connection for diabetes mellitus, including as secondary to herbicides exposure; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not file a timely appeal of the October 2006 rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran. 

2.  The additional evidence since the rating decision in October 2006 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the claim of entitlement to service connection for diabetes mellitus, including as secondary to herbicides exposure, is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for diabetes mellitus, including as secondary to herbicides exposure, has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a rating decision in October 2006, the RO denied the claim for service connection for diabetes mellitus, to include as due to exposure to herbicides, on the basis that the evidence did not show the Veteran served in any of the specified units determined by VA to have been exposed to herbicides in Korea in or near the DMZ, or otherwise was exposed to herbicides in Korea.  

Ultimately, that October 2006 rating decision became final because the appellant failed to appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the appellant.  The October 2006 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

At the time of the October 2006 rating decision the evidence consisted of the Veteran's personnel records, to include his DD Form 214, which reflect that the Veteran served in the Army as a physical activities specialist, and that he served in Korea.  There was no indication that the Veteran served in any of the specified units determined by the Department of Defense to have operated in or near the DMZ.  Also of record were the Veteran's service treatment records which contained no diagnosis or findings consistent with diabetes mellitus.  Post-service VA and private treatment records showed treatment for diabetes mellitus in 2006.  

The current claim to reopen was received by VA in November 2010. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2) (2014).

In a rating decision in August 2011, the RO denied the application to reopen the claim for service connection for diabetes mellitus, to include as due to exposure to herbicides, because the RO determined that the additional evidence was not new and material as it did not raise a reasonable possibility of substantiating the claim.  The RO specifically found that the evidence failed to show the Veteran served in a unit that was known to have been in or near the Korean DMZ for entitlement to service connection for diabetes mellitus as secondary to herbicides on a presumptive basis.   

The Veteran asserts that he was exposed to Agent Orange in service and as such, service connection for diabetes mellitus is warranted on a presumptive basis.  The additional evidence not previously considered by VA consists in part of the Veteran's testimony before the undersigned at a hearing in April 2013, as well as photographs submitted by the Veteran subsequent to the hearing which he reports show him at or near the DMZ in Korea.

As the Veteran is competent to describe what he observed and what the photographs depict, as the lay evidence is presumed credible for the limited purpose of reopening the claim, and as the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the Veteran's physical presence in or near the DMZ during the period that would entitle him to presumptive service connection for diabetes mellitus due to exposure to herbicide agents, the lack of such evidence was in part the basis for the previous denial of the claim, and the additional evidence is new and material under 38 C.F.R. § 3.156. 

For these reasons, the claim of service connection for diabetes mellitus, including as secondary to herbicides exposure, is reopened.


ORDER

The claim of service connection for diabetes mellitus, including as secondary to herbicides exposure, is reopened and to this extent only the appeal is granted.


REMAND

Although the RO appears to have possibly considered the Veteran's claim for service connection for diabetes mellitus on the merits in supplemental statements of the case issued in November 2012 and December 2012, the RO also found in the same documents that no new and material evidence had been submitted to reopen the claim.  As it remains unclear whether the RO adjudicated the claim of service connection on the merits, to afford the Veteran every possible consideration, due process requires that the claim be remanded for initial consideration of the service connection claim on the merits by the RO.

Accordingly, the case is REMANDED for the following action:

Adjudicate on the merits the reopened claim of service connection for diabetes mellitus, including as secondary to herbicides exposure.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


